Citation Nr: 0631435	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  00-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran's active military service extended from May 14, 
1973 to June 27, 1973 for a total period of one month and 13 
days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The October 1999 rating decision 
denied the veteran's application to reopen his service 
connection claim for a psychiatric disorder.  The veteran 
appealed this matter to the Board.  The veteran also 
testified before the undersigned Judge in March 2001 hearing 
held in Washington D.C.  

In May 2001, the Board reopened the service connection claim, 
finding new and material evidence had been submitted.  The 
issue of service connection for a psychiatric disorder was 
then remanded by the Board for further development, including 
examination of the veteran.  Following development, the case 
was returned to the Board.  In October 2003, the Board denied 
entitlement to service connection for psychiatric disorder, 
to include schizophrenia and bipolar disorder.  The veteran 
subsequently appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In an Order dated in March 2006, the Court vacated the 
October 2003 Board decision and remanded the case to the 
Board for readjudication consistent with the Order.  The case 
is again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A remand for further development is required in the service 
connection claim for a psychiatric disorder, to include 
schizophrenia and bipolar disorder.  In May 2001, the Board 
remanded this case for a VA psychiatric examination to assess 
the nature and etiology of any psychiatric disability.  The 
examiner was specifically asked to opine as to the whether 
any current acquired psychiatric disability had its onset 
during active service or was otherwise related to his period 
of active service.  

VA examination report dated in May 2002 included an opinion 
as to whether any current acquired psychiatric disability had 
its onset during active service, but did not include an 
opinion as to whether any current acquired psychiatric 
disability was otherwise related to his period of active 
service.  Because the May 2002 medical opinion did not 
address the second inquiry, the Court found that the Board 
violated Stegall by failing to ensure that the RO complied 
with the remand instructions in the May 2001 Board decision.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that there is no medical opinion in the 
record that addresses whether any current acquired 
psychiatric disability is otherwise related to his period of 
active service.  An etiological opinion is therefore required 
in this case before adjudication on the merits.  38 C.F.R. § 
3.159 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for a 
VA psychiatric examination to assess the 
nature and etiology of any psychiatric 
disability, including schizophrenia and 
bipolar disorder.  Prior to the 
examination, the examiner should review 
the entire claims folder, to include the 
service medical records, post-service 
medical records, and the May 2002 VA 
examination report.

The examiner should indicate whether the 
veteran currently has a psychiatric 
disability.  If so, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current acquired psychiatric 
disability is related to his period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
a psychiatric disability, to include 
schizophrenia and bipolar disorder, taking 
into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



